DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 9, "the piercing member" lack antecedent basis; 
and in line 18, it cannot be determined whether "a piercing member" is the same with "the piercing member" in line 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, are rejected under 35 U.S.C. 102(a) as being anticipated by Johnson (2017/0028417).
Johnson discloses, in figs. 3-4, 19 and 20, 
Re-claim 1, a paint container for use with a reusable dispensing apparatus 30, the paint container comprising:
a housing 10 defining an interior space that is devoid of an internal valve;
a combination comprising a propellant combined with paint within the interior space;
a container cap 11 installed on the housing to enclose the propellant combined with the paint within the interior space at an elevated pressure relative to an ambient pressure of the paint container, wherein the container cap comprises a pierceable membrane 15 and defines a channel 70 that cooperates with a portion of the housing;
a compressible gasket (see [0072]) that is disposed within the channel and compressed between the container cap and the portion of the housing to form a seal that interferes with an escape of the propellant combined with the paint from the interior space at an interface between the container cap and the housing; and
a releasable fastener 19 that engages a portion of the reusable dispensing apparatus to releasably couple the reusable dispensing apparatus to the container cap and establish a seal between the container cap and the reusable dispensing apparatus that interferes with an escape of the propellant combined with the paint between the container cap and the reusable dispensing apparatus after the pierceable membrane has been pierced.
Re-claim 2, wherein the pierceable membrane is pierced by a portion 27 of the reusable dispensing apparatus as a result of the reusable dispensing apparatus being installed on the paint container to establish fluid communication between the interior space and the reusable dispensing apparatus.
Re-claim 3, wherein the releasable fastener comprises threading that engages compatible threading provided to the reusable dispensing apparatus to releasably couple the reusable dispensing apparatus to the container cap, and urge a piercing member provided to the reusable dispensing apparatus toward the pierceable membrane as the reusable dispensing apparatus is being threaded onto the container cap.
Re-claim 4, wherein the membrane forms a generally-planar surface within a perimeter formed by a sealing surface of the container cap, wherein the sealing surface cooperates with a portion of the reusable dispensing apparatus to form a portion of the seal between the container cap and the reusable dispensing apparatus.
Re-claim 5, wherein a portion of the generally-planar surface adjacent to a central region inward of the perimeter comprises a material thickness that is less than a material thickness of another portion of the generally-planar surface that is located adjacent to the perimeter (see fig. 25).

Claims 7-9 and 12-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Gurtler (3,209,949).
Gurtler discloses, in figs. 1 and 7, 
Re-claim 7, a reusable fluid dispensing apparatus, which is capable of controlling an expulsion of paint from a container 56, the container is capable of storing the paint to be discharged in an interior space that lacks an internal valve to control discharges of the paint, the container further comprising a pierceable membrane 96a and a coupling element 124 that cooperates with the reusable fluid dispensing apparatus 10b to releasably couple the reusable fluid dispensing apparatus to the paint container, the fluid dispensing apparatus comprising:
a valve body 18 comprising: a releasable fastener 38 that engages a compatible connector 96a provided to the paint container to couple the fluid dispensing apparatus to the paint container and cause the piercing member 64b to puncture the pierceable membrane, and a support member 24
that protrudes from the valve body and cooperates with a portion of a protective cap 27 to be installed on the reusable fluid dispensing apparatus;
a valve 78 coupled to the valve body to be supported externally of the paint container while the reusable fluid dispensing device is installed on the paint container to control the expulsion of the paint from the paint container;
a nozzle 30 in fluid communication with the valve, the nozzle being manually adjustable to open the valve and direct paint expelled from the paint container that passes through the valve toward a target surface; and

a piercing member 64b that defines an interior passage and is positioned to puncture a membrane enclosing the paint container to establish fluid communication between the paint container and the valve.
Re-claims 8, 9, wherein the support member protrudes in a radially outward direction, from a domed region 18 of the valve body; wherein the support member is integrally formed with the valve body as a monolithic structure.
Re-claims 12-15, further comprising a notification 44 provided to a portion of the valve body; wherein the notification is indelibly formed as part of the valve body; wherein the notification is applied to a surface of the valve body; wherein the notification comprises text warning about a possible condition of using the reusable fluid dispensing apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Stuart et al. (2015/0136122).
Johnson lack to disclose the gasket having a rectangular-cross-section shape.

Stuart et al. teach, in [0027], a gasket having a rectangular-cross-section shape.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Stuart et al., to modify the invention of Johnson with the gasket having a rectangular-cross-section shape in order to be compatible with the channel shape of the container cap.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (WO 2015/153669) in view of Horwitt (3,448,779).
The Johnson WO discloses, in fig. 3, a paint container for use with a reusable dispensing apparatus 30, the paint container comprising:
a housing 10 defining an interior space that is devoid of an internal valve; a combination comprising a propellant combined with paint within the interior space; a container cap 11 installed on the housing to enclose the propellant combined with the paint within the interior space at an elevated pressure relative to an ambient pressure of the paint container, wherein the container cap comprises a pierceable membrane 15;
a releasable fastener 19 that engages a portion of the reusable dispensing apparatus to releasably couple the reusable dispensing apparatus to the container cap and establish a seal between the container cap and the reusable dispensing apparatus that interferes with an escape of the propellant combined with the paint between the container cap and the reusable dispensing apparatus after the pierceable membrane has been pierced.

Re-claim 2, wherein the pierceable membrane is pierced by a portion 27 of the reusable dispensing apparatus as a result of the reusable dispensing apparatus being installed on the paint container to establish fluid communication between the interior space and the reusable dispensing apparatus.
Re-claim 3, wherein the releasable fastener comprises threading that engages compatible threading provided to the reusable dispensing apparatus to releasably couple the reusable dispensing apparatus to the container cap, and urge a piercing member provided to the reusable dispensing apparatus toward the pierceable membrane as the reusable dispensing apparatus is being threaded onto the container cap.
Re-claim 4, wherein the membrane forms a generally-planar surface within a perimeter formed by a sealing surface of the container cap, wherein the sealing surface cooperates with a portion of the reusable dispensing apparatus to form a portion of the seal between the container cap and the reusable dispensing apparatus.
Johnson WO lacks to disclose the container cap comprising a channel that cooperates with a portion of the housing; a compressible gasket that is disposed within the channel and compressed between the container cap and the portion of the housing to form a seal that interferes with an escape of the propellant combined with the paint from the interior space at an interface between the container cap and the housing.
Horwitt teaches, in figs. 1-3, a  container cap 14 comprising a channel that cooperates with a portion of the housing; a compressible gasket that is disposed within the channel and compressed between the container cap and the portion of the housing to form a seal.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Horwitt, to modify the invention of Horwitt with the container cap comprising a channel that cooperates with a portion of the housing; a compressible gasket that is disposed within the channel and compressed between the container cap and the portion of the housing to form a seal in order to enhance the gas tight seal between the cap and the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        November 4, 2022